DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (encompassing claims 1-4, 8-16, and 18-19) in the reply filed on 5/12/22 is acknowledged.
Claims 1-4, 8-16, and 18-19 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 5/5/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 5-7, 17, and 20 are directed to a species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/17/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The replacement drawings were received on 5/12/22.  These drawings are acceptable to the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 1, by the limitation performing a chemical mechanical polishing (CMP) process using a slurry including a charged abrasive nanoparticles, wherein the charged abrasive nanoparticles include a first concentration in the active device region different from a second concentration in the dummy region causing different polish rates in the active device region and dummy region, and wherein after the performing of the CMP process, the first metal gate stack has a first height different from a second height of the second metal gate stack;
In claim 10, by the limitation of performing a chemical mechanical polishing (CMP) process using a slurry including a negatively charged abrasive nanoparticles, wherein the negatively charged abrasive nanoparticles includes a higher concentration in the active device region than in the dummy region causing a faster removal rate in the active device region, and wherein after the performing of the CMP process, the first metal gate stack has a first height greater than a second height of the second metal gate stack;
In claim 16, by the limitation the second cut metal gates (CMGs) are different from the first CMGs in composition; and performing a chemical mechanical polishing (CMP) process using a slurry, wherein after the performing of the CMP process, the first metal gate stack has a first height different from a second height of the second metal gate stack.
Claims 2-9 depend on claim 1.  Claim 11-15 depend on claim 10.  Claims 17-20 depend on claim 16.
The closest prior art is Wu et al. (U.S. 2019/0035801 A1; Wu) which discloses a dummy region with a first gate stack (1010a, 1010b, Fig. 10B) on a substrate (102, Fig. 10B), an active region with a second gate stack (1008a, 1008b, Fig. 10B) on the substrate ([0068]), wherein the first and second gate stacks comprise differing heights after a CMP process ([0075]; Fig. 12).  However, Wu does not disclose the CMP uses a slurry including charged abrasive nanoparticles, wherein the charged abrasive nanoparticles include a first concentration in the active device region different from a second concentration in the dummy region causing different polish rates in the active device region and dummy region.  Additionally, Wu does not disclose forming cut metal gates such that the second cut metal gate (in an active region) is different from a first CMG (in a dummy region) by composition. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        7/13/2022